                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

GARY LEON WEBSTER                                                          PLAINTIFF
ADC #114018

v.                          Case No. 3:20-cv-00066 BSM

MARTY BOYD, et al.                                                      DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 30th day of March 2020.



                                                 UNITED STATES DISTRICT JUDGE
